Citation Nr: 1430838	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-48 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected osteoarthritis of the right knee prior to March 4, 2010, to include whether a separate rating is assignable based on instability.

2.  Entitlement to an increased rating for the service-connected total right knee arthroplasty, rated as 30 percent disabling from May 1, 2011; and as 60 percent disabling from May 21, 2012.  



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 decision by the RO.  

In February 2012, the Board remanded the issues of increased ratings for the service-connected right knee osteoarthritis prior to March 4, 2010 and for a total right knee arthroplasty beginning on May 1, 2011 and entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  

In January 2013, the RO granted the TDIU rating effective on September 1, 2009.  Thus, this issue is resolved and no longer for consideration.  

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  For the period prior to March 4, 2010, the service-connected right knee osteoarthritis is not shown to have been manifested by flexion limited to 30 degrees or extension limited to 15 degrees.  

2.  For the period prior to March 4, 2010, the service-connected disability picture is shown to have more nearly approximated that of slight right knee instability.  

3.  The Veteran underwent a total right knee arthroplasty and was assigned a 100 percent rating for the period from March 4, 2010 to May 1, 2011. 

4.  For the period beginning on May 1, 2011, the service-connected total right knee arthroplasty is shown to be productive of a disability picture that more closely resembled that of chronic residuals consisting of severe painful motion or weakness.  

5.  The currently assigned 60 percent rating is the maximum schedular evaluation available under Diagnostic Code 5055 more than one year following implantation of the prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected right knee osteoarthritis based on limitation of motion are not met for the period prior to March 4, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5260, 5261 (2013).  

2.  The criteria for the assignment of a separate 10 percent rating, but no more, for the service-connected right knee disability on the basis of lateral instability are met for the period prior to March 4, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.71a including Diagnostic Code 5257 (2013).  

3.  The criteria for the assignment of a 60 percent rating for the service-connected total right knee arthroplasty are met for the period beginning on May 1, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5055 (2013).  

4.  The criteria for the assignment of a rating greater than 60 percent for the service-connected total right knee arthroplasty are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a including Diagnostic Code 5055.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in September 2007, November 2008, July 2009, and May 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim for increase, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  

The Veteran was provided notice as to how VA assigns disability ratings and effective dates and throughout the appeal period, he has been advised of applicable rating criteria.  The claim was most recently readjudicated in the October 2012 Supplemental Statement of the Case and the January 2013 rating decision.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and Social Security Administration records.  The Veteran has not specifically identified or provided authorizations for release of any additional relevant records.  

The Veteran was provided VA examinations in October 2007, December 2008 and May 2012.  The examinations are adequate for rating purposes and additional examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2013).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was originally granted service connection for chondrocalcinosis of the right knee in December 1999 and was assigned a noncompensable rating effective on May 1, 1999.  The Veteran disagreed with the decision and in December 2001, the RO assigned a 10 percent rating beginning on May 1, 1999.  

In August 2002, the Board denied a rating in excess of 10 percent for the service-connected chondrocalcinosis of the right knee.  

In September 2007, the Veteran submitted a claim for increase.  A November 2007 rating decision noted that a 10 percent rating was granted beginning on September 19, 2007.  However, the 10 percent rating was effective on May 1, 1999.  

Regardless, in December 2008, the RO characterized the right knee disability as "osteoarthritis" and continued the 10 percent rating.  Thereafter, the Veteran perfected an appeal of this decision.  

In January 2011, the RO increased the rating for the right knee to 100 percent on March 4, 2010, the date of the total right knee arthroplasty.  A 30 percent rating then was assigned on May 1, 2011.  In January 2013, the RO increased the rating to 60 percent beginning on May 21, 2012.  

As set forth, the RO assigned staged ratings throughout the appeal period.  See Hart.  


      i. Prior to the March 4, 2010 total right knee arthroplasty

For that portion of the appeal period prior to March 4, 2010, the RO assigned a 10 percent rating for right knee osteoarthritis under Diagnostic Code 5003.  

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010. 

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 60 degrees is noncompensable; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of knee extension are assigned as follows: extension limited to 5 degrees is noncompensable; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013). 

Separate evaluations may be assigned for limitation of flexion and extension of the knee.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The VA records showed that the Veteran was seen in the orthopedic clinic in August 2007.  He reported that the knee did does not help and that the injection in his right knee 2 months earlier was only helpful for 10 days.  On examination, he had a small effusion in both knees and range of motion was from 5 degrees extension to 90 degrees flexion.  

The Veteran underwent a VA examination in October 2007 and reported having pain in his knees and flare-ups with strenuous activity.  He used a wheelchair to get to the examination and also had braces for his knees.  No episodes of dislocation or subluxation were noted.

On examination, the Veteran's range of motion of the right knee was noted to be that of extension to 0 degrees and flexion to 90 degrees.  He had pain with all movements and stopped when the pain started.  There was no fatigue, weakness, or lack of endurance, and the limitation of motion was secondary to pain.  Repetitive motion did not increase loss of range of motion.  

There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Weight bearing was not good, and he walked with a limp.  There was no ankylosis.  The diagnosis was that of chondrocalcinosis of the knees with residuals.  

The VA treatment records dated in March 2008 showed that passive and active range of motion in the knees was from 0 degrees of extension to 100 degrees of flexion.  There was tenderness to palpation, but the knee was stable to anterior and posterior drawer testing.  There was no laxity on varus stress, but it opened with endpoint on valgus stress.  

The Veteran underwent a VA examination in December 2008.  Regarding the right knee, he denied having deformity, giving way, or instability, but reported having pain, stiffness, weakness and incoordination.  There were no episodes of dislocation, subluxation or locking.  He had swelling and always used a cane.   

On examination, the Veteran's gait was noted to be antalgic with poor propulsion.  An examination of the right knee did not reveal any crepitation, grinding, patellar abnormality, meniscus abnormality or abnormal tendons or bursae.  

The range of motion of the right knee was noted to be from 0 degrees of extension to 110 degrees of flexion.  There was no objective evidence of pain or additional limitations following repetitive motion.  There was no ankylosis.  The diagnosis was that of right knee chondrocalcinosis (degenerative joint disease).  

In May 2009, the Veteran was seen in the VA orthopedic clinic.  He indicated that he would like a right total knee replacement.  On examination of the right knee, active the range of motion was from 5 degrees extension to 120 degrees flexion.  The knee was stable to varus and valgus stress, and Lachman's was negative.  

There was tenderness to palpation at the medial and lateral joint lines and small effusion.  It was noted that the Veteran was a candidate for a total right knee replacement if he wished to proceed.  

In September 2009, the Veteran was seen again in the VA orthopedic clinic with complaints of continued right knee pain.  On examination of the right knee, there was noted to be tenderness to palpation at the medial joint line.  There was laxity of the medial collateral ligament (MCL) with a solid end point.  There was also crepitus.  The examiner noted that the Veteran had exhausted all non-operative treatments.  

The Veteran was seen at the VA orthopedic clinic in January 2010 with complaints of right mainly medial knee pain, worse with activity.  His knee swelled, ached, and gave out, and he fell the day prior while going up steps.  He had a knee brace, developed an allergic skin reaction to cortisone injections, and took medication daily for pain.  

On examination of the Veteran's right knee, there was mild effusion and tenderness to the medial joint line.  The range of motion was noted to be from 0 to 90 degrees.  He was noted to passively correct to neutral with valgus stress with pain, but this was stable.  The Veteran indicated he was ready to have his right knee joint replaced.  

The Veteran was seen in orthopedic surgery in February 2010.  On examination of the right knee, there was no effusion.  There was tenderness to palpation at the medial joint line, but not at the lateral joint line.  The range of motion was from 0 to 95 degrees.  There were patellar grind and varus deformity.  There was no varus laxity, but there was valgus laxity with a firm endpoint.  

On review, and for that portion of the appeal period prior to March 4, 2010, the criteria for a rating greater than 10 percent for the service-connected right knee osteoarthritis based on limitation of motion are not met.  

As set forth, the Veteran right knee range of motion was reduced with pain.  There was, however, no indication of flexion limited to 30 degrees or extension limited to 15 degrees, and the Board does not find pathology sufficient to warrant an increase to 20 percent based on functional impairment due to pain on motion or other factors.  

There is no evidence of compensable limitation of flexion and/or extension in the right knee and separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

As set forth, the Veteran's right knee was generally described as stable.  Nonetheless, there were some objective findings of laxity on valgus stress and MCL laxity.  

Additionally, in January 2010, the Veteran reported that his knee gave out, and he is competent to report this symptom.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the overall disability picture more closely equates with that of slight lateral instability on the right so as to warrant a separate 10 percent rating for that portion of the appeal period prior to March 4, 2010.  


      ii. Following the March 4, 2010 total right knee arthroplasty

On March 4, 2010, the Veteran underwent a total right knee arthroplasty.  From that date until May 1, 2011, he was receiving the maximum 100 percent schedular rating.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055.  A detailed discussion of the evidence of record is not necessary as concerns this period.  

Thereafter, the RO assigned a 30 percent rating for the total right knee arthroplasty from May 1, 2011; and a 60 percent rating from May 21, 2012.  

Residuals of a knee replacement (prosthesis) are evaluated as follows: for one year following implantation of prosthesis (100 percent); with chronic residuals consisting of severe painful motion or weakness in the affected extremity (60 percent); with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Ankylosis of the knee is evaluated as: extremely unfavorable, in flexion at an angle of 45 degrees or more (60 percent); in flexion between 20 and 45 degrees (50 percent); in flexion between 10 and 20 degrees (40 percent); favorable angle in full extension, or slight flexion between 0 and 10 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

A 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A 40 percent evaluation is warranted when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In its February 2012 remand, the Board noted that there was no evidence documenting the Veteran's symptomatology from March 2011 to date and that additional examination was needed to ascertain the current severity and manifestations of the right knee disability.  

The Veteran underwent a VA examination on May 21, 2012.  On physical examination, right knee flexion was performed to 45 degrees with pain beginning at 30 degrees.  Extension was performed to 0 degrees with no objective evidence of painful motion.  

The Veteran had functional loss and/or impairment following repetitive motion described as less movement than normal, pain on movement, and swelling.  There was also tenderness or pain to palpation.  Strength was reported as 5/5 on the right.  

Following examination, the examiner stated that that Veteran's right total knee replacement was manifested by chronic residuals consisting of severe painful motion or weakness.  These findings are consistent with a 60 percent rating under Diagnostic Code 5055.  

On review, the Board has no reason to find that the identified chronic residuals first manifested at the May 21, 2012 VA examination.  The Board further notes that it was through no fault of the Veteran that it took until May 2012 to examine the severity of his right knee disability status post replacement.  

Accordingly, in resolving all reasonable doubt in his favor, the Board finds that the criteria for a 60 percent rating for the service-connected total right knee arthroplasty was productive of a disability picture that more nearly approximated that chronic residuals consisting of severe painful motion or weakness beginning on May 1, 2011.  

A rating greater than 60 percent, however, is not warranted.  60 percent is the maximum schedular evaluation available under the circumstances of this case, and further discussion regarding Diagnostic Codes 5256, 5261, or 5262 is not required in this case.  

Although Diagnostic Code 5055 provides for a 100 percent rating, this is only assigned for one year following the implantation of the prosthesis.

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  

On review, the diagnostic codes referenced throughout the appeal period are shown to have reasonably contemplated the Veteran's symptoms (i.e., limitation of knee motion, pain, instability, and residuals following total knee replacement) as provided in the applicable criteria.  

As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

To the extent that the Veteran was awarded a TDIU rating further discussion pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is not required at this time as he has not expressed any disagreement with this rating decision.  




ORDER

An increased rating in excess of 10 percent for the service-connected osteoarthritis of the right knee prior to May 4, 2010 is denied.  

A separate rating of 10 percent, but no more for the service-connected right knee disability on the basis of instability prior to May 4, 2010 is granted, subject to the regulations governing the award of monetary benefits.  

An increased rating of 60 percent for the service-connected total right knee arthroplasty for the period beginning on May 1, 2011 is granted, subject to the regulations governing the award of monetary benefits.  

An increased rating in excess of 60 percent for the service-connected total right knee arthroplasty is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


